Citation Nr: 18100035
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 15-25 368
DATE:
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
The appeal as to service connection for bilateral hearing loss and a ruptured right ear drum is dismissed.
FINDING OF FACT
In February 2018, VA was notified that the Veteran died on April [REDACTED], 2017.
CONCLUSION OF LAW
Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017); but see 38 U.S.C. § 5121A (2012); 38 C.F.R. §§ 3.1010, 22.1106 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from March 1954 to August 1957.  
Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).
In reaching this determination, the Board intimates no opinion as to the merits of this appeal or any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  
The Boards dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veterans death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C. § 5121(a) of this title [38 U.S.C. § 5121(a)].  38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(a).  






(CONTINUED ON NEXT PAGE)
An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the agency of original jurisdiction from which the Veterans claims originated.  38 C.F.R. § 3.1010(b).
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Odya-Weis, Associate Counsel 

